Hall, Judge.
The defendant appeals from his conviction of possessing nontax-paid liquor upon which he received a sentence of 12 months or to pay a fine of $1,008. The defendant contends that the evidence was insufficient to establish that the defendant was knowingly in possession of the whiskey.
“Where the evidence shows that intoxicating liquor was found in the place of business of one charged with possession of such liquor, an inference arises that said liquor was in the defendant’s possession. Such inference is not conclusive, but may be rebutted by showing that such liquor was not the defendant’s . property and was not there with his knowledge and consent.” Kent v. State, 105 Ga. App. 312, 313 (124 SE2d 296). If nontax-paid whiskey is in the defendant’s business premises and he knows it, he possesses it by acquiescence and is criminally liable therefor. The defendant’s knowledge may be proved by facts and circumstances from which it could be reasonably inferred that he knowingly had, possessed, or con*424trolled the whiskey. Rhoddenberry v. State, 50 Ga. App. 378, 380 (178 SE 170).
Submitted September 12, 1966
Decided October 6, 1966.
Milton A. Carlton, for appellant.
H. R. Thompson, Solicitor, for appellee.
From facts and circumstances in evidence in this case the jury could have reasonably inferred that the defendant knowingly possessed the whiskey. The evidence though disputed, included testimony that revenue agents, executing a search warrant, found 84 gallons of nontax-paid liquor in the closet of a small building of which the defendant was proprietor along with a motel and restaurant 50 or 60 feet away, and found siphoning poles and a funnel in the room, and found empty containers of the type used for whiskey in a part of the restaurant; and that when the officers first asked the defendant’s wife to let them in the building where the whiskey was found she stated that the building was rented and she didn’t have the key, and that they advised her that they would use whatever force was necessary to get in to execute the search warrant, and she then produced the key. Harris v. State, 86 Ga. App. 607 (71 SE2d 861); Kent v. State, 105 Ga. App. 312, supra.

Judgment affirmed.


Nichols, P. J., and Deen, J., concur.